Exhibit 99.1 Interpace Diagnostics Reports Record Revenue and Cash Collections for the 6 Second Quarter ● Net Revenue Grows 60% Year over Year and 19% Sequentially ● Cash Collection for Q2 Exceeds $3.3 million ● Loss from Continuing Operations Declin es 59% PARSIPPANY, N.J., August 16, 2016 Interpace Diagnostics Group (NASDAQ: IDXG),a company that provides clinically useful molecular diagnostic tests and pathology services for evaluating risk of cancer by leveraging the latest technology in personalized medicine for better patient diagnosis and management, today reported financial and operational results for the second quarter ended June 30, 2016. Net revenue for the second quarter of 2016 was $3.6 million, a significant increase of 60% compared to $2.3 million in the second quarter of 2015. Gross profit for the period was $1.8million, or 49.0% of net revenue, as compared to $0.4 million, or 17.8% of net revenue in the prior year. Total operating expenses for the period decreased to $4.7million from $8.1 million for the same period in 2015. The loss from continuing operations , before income tax for the second quarter of 2016 , was $3.7 million, a substantial improvement compared to the prior year $8.7 million loss in the second quarter of 2015. The net loss for the second quarter of 2016, which includes continuing and discontinued operations, was $2.3million, as compared to a net loss of $7.0 million for the comparable period of 2015, a 67% improvement and an improvement of 51% as compared to the first quarter of 2016. “During the second quarter, our team made significant strides in executing toour business plan by focusing on expanding revenue from our current product and services offeringswhile continuing to significantly reduce operating costs,” said Jack E. Stover, President & CEO. “Major contributors to our revenue growth include the growing reimbursement approval for ThyraMIR and ThyraGENX,theincreased productivity of our commercial organization and a growing base of clinicians who recognize the benefits of our thyroid diagnostic products. During the quarter, the average units per sales representative,for both PancraGEN and our Thyroid assays, increased in total by over 23%. Furthermore, since June 30, 2015, we have also increased the number of reimbursed lives covered for ThyraMIR and ThyraGENX by over 100%.We are also now looking forward to launching several new programs during the second half of the year that are expansions of our current product/services offering such as AccuCEA Insights and DNA Only offerings for our gastrointestinal product lines and our thyroid cytopathology services for our endocrine business.” “Cash collections in June represent the second greatest monthly amount we have collected this year and trailing three-month average collections have continued to rise,” Mr. Stover added. “Managing our cash is a major focus especially as we have transition obligations remaining principally from the sale of our CSO business in 2015. Accordingly we are negotiating with multiple parties to potentially manage the impact of these remaining obligations. This program has already generated some tangible benefits.We are grateful for the cooperation we have received to date by the various parties that are the focus of our efforts. We believe that Interpace Diagnostics offers potential for significant long term returns,” Mr. Stover concluded. Other Recent Highlights ● New York State approved the Company’s ThyraMir™ micro RNA test for codification of thyroid nodules. ● Publications of new studies and articles: o A new clinical utility publication entitled "Management of Patients With Pancreatic Cysts: Analysis of Possible False-Negative Cases of Malignancy" that appeared in the Journal of Clinical Gastroenterology, May/June edition. The goal of the study of 492 patients over a seven year period of time was to examine the utility of Interpace's Integrated Molecular Pathology (IMP) test PancraGEN® in making surveillance interval decisions for patients with pancreatic cysts. The authors concluded that when used in the clinic, IMP is a useful diagnostic tool that aids in management of pancreatic cysts by limiting overtreatment and surveillance of inconsequential disease while enabling early detection of malignancy. o Publication of two health economics manuscripts related to our gastroenterology and endocrinology products for early detection of cancer in at-risk patients. The publications, Clinical Endocrinology and Endoscopy International Open, establish the cost effectiveness and utility of Interpace’s commercialized ThyGenX® and ThyraMIR™ combination test for thyroid nodules and its BarreGEN™ test for Barrett's esophagus. ● Presented data at the Annual Digestive Disease Week (DDW) conference, the largest annual congress on physicians specializing on digestive diseases, on an analysis of data contained in the National Pancreatic Cyst Registry that supports the significant role the Company's PancraGEN™ test plays in stratifying patients based on their risk of progression to developing pancreatic cancer. The study concludes that PancraGEN testing can have the highest impact on informing therapeutic management decisions in cysts with one or two worrisome features observed by first-line testing (i.e. imaging, cytology, or fluid chemistry analysis). ● On July 6, 2016 the Company obtained a second 180-day grace period from NASDAQ Capital Markets LLC until January 3, 2017 with which to regain compliance with NASDAQ’s $1.00 per share bid price requirement by most likely implementing a reverse stock split. Non-GAAP Financial Measures In addition to the United States generally accepted accounting principles, or GAAP, results provided throughout this document, Interpace has provided certain non-GAAP financial measures to help evaluate the results of its performance. The Company believes that these non-GAAP financial measures, when presented in conjunction with comparable GAAP financial measures, are useful to both management and investors in analyzing the Company's ongoing business and operating performance. The Company also believes that providing the non-GAAP information to investors, in addition to the GAAP presentation, allows investors to view the Company's financial results in the way that management views financial results as a metric to measure cash flows of the ongoing business. 2 In this document, the Company discusses Adjusted EBITDA, a non-GAAP financial measure. Adjusted EBITDA is defined as Net Loss, adjusted for (Income) Loss from discontinued operations, Taxes, Depreciation and Amortization from Continuing Operations, Stock-Based Compensation, Other (income) Expense, Interest Expense, and certain nonrecurring adjustments, such as Executive Severance. The table below includes a reconciliation of this non-GAAP financial measure to the most directly comparable GAAP financial measure, net loss. About Interpace Diagnostics Group, Inc. Interpace Diagnostics provides clinically useful molecular diagnostic tests and pathology services for evaluating risk of cancer by leveraging the latest technology in personalized medicine for better patient diagnosis and management. The Company currently has three commercialized molecular tests: PancraGen® for the evaluation of pancreatic cysts and assessment of risk of concomitant or subsequent cancer; ThyGenX®, for the diagnosis of thyroid cancer from thyroid nodules utilizing a next generation sequencing assay; and ThyraMIR®, for the diagnosis of thyroid cancer from thyroid nodules utilizing a proprietary gene expression assay. Interpace Diagnostics mission is to provide personalized medicine through molecular diagnostics and innovation to advance patient care based on rigorous science. ThyGenX® Oncogene Panel ThyGenX ® is used to improve risk stratification and surgical decision-making when standard cytopathology does not provide a clear diagnosis of thyroid cancer. Accordingly, ThyGenX ® assists physicians in distinguishing between benign and malignant genotypes in indeterminate thyroid nodules by utilizing state-of-the-art next-generation sequencing (NGS) to identify more than 100 genetic alterations associated with papillary and follicular thyroid carcinomas, the two most common forms of thyroid malignancies. The ThyGenX ® panel design is based on the miR Inform
